Citation Nr: 1032770	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  99-15 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss, 
to include as due to exposure to herbicides. 

2.  Entitlement to service connection for a disorder manifested 
by sore throat, to include as due to exposure to herbicides.  

3.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967, and 
from April 1970 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2006, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge regarding the 
three issues listed on the title page of this decision.  In June 
2007, a final decision was issued with respect to some of the 
issues on appeal, and other issues, including those presently 
before the Board, were remanded for further evidentiary 
development.  

The issues of entitlement to service connection for a disorder 
manifested by sore throat, to include as due to exposure to 
herbicides, and entitlement to an increased rating for 
lumbosacral strain are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's right ear hearing loss is related to active duty 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's right 
ear hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for right ear hearing loss, which the Veteran 
contends is the result of noise exposure in service.  

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for Veterans who have served 
90 days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been incurred in 
service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).
For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater: or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The DD 214 for the Veteran's second period of service reflects 
that he served as an Aircraft Maintenance Senior Sergeant for 
over 20 years while in the U.S. Army.  However, service treatment 
records are silent for any complaints of, treatment for, or 
diagnosis of right ear hearing loss.  Indeed, his May 1987 
separation examination showed normal hearing in the right ear.  

The Board notes that the lack of any evidence that the Veteran 
exhibited right ear hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-service 
complaints of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of Appeals 
for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are not 
met until several years after separation 
from service, the record must include 
evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post- service test 
results meeting the criteria of 38 C.F.R. 
§ 3.385.... For example, if the record shows 
(a) acoustic trauma due to significant 
noise exposure in service and audiometric 
test results reflecting an upward shift in 
tested thresholds in service, though still 
not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing 
produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically 
sound basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly attributable 
to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

VA audiological examinations in September 2004, May 2005, and May 
2008 reveal auditory thresholds of greater than 40 decibels for a 
couple of the relevant frequencies (3000 and 4000 Hertz) in the 
right ear.  Accordingly, the Veteran has recognizable hearing 
loss in his right ear as defined by VA regulations.  The only 
remaining question is whether the current hearing loss is related 
to the Veteran's periods of service.

VA treatment records show that during an audiological assessment 
in June 2002, where his primary concern was periodic tinnitus, 
the Veteran denied any significant difficulty hearing or 
understanding conventional speech but admitted that annual 
hearing evaluations by his employer had indicated a high 
frequency hearing loss.  Indeed, when the Veteran was examined by 
VA in September 2004 and May 2005 his chief complaint was 
gradually worsening hearing loss in both ears that he first 
noticed around 1985.  He reported a history of noise exposure 
from aircraft engines in service and stated that he did not 
always wear ear protection.  He also reported a history of 
civilian noise exposure as an aircraft inspector for the 
military, but stated that he used ear protection during these 
times.  Neither VA examiner offered an opinion as to the etiology 
of the Veteran's right ear hearing loss.  

The only medical nexus opinion of record is from the May 2008 VA 
examiner.  After reviewing the claims file, the examiner opined, 
in pertinent part, that "[i]t is at least as likely as not that 
some degree of loss at the right ear began as a result of 
military noise exposure - namely the mild loss at 6000 Hz.... It is 
most likely that post-military noise exposure and aging resulted 
in the current degree of loss."  Putting aside the internal 
inconsistency of this opinion, and resolving all reasonable doubt 
in the Veteran's favor, the Board construes this opinion as 
providing a nexus between the current hearing loss and the 
periods of service.  Accordingly, service connection is granted 
for right ear hearing loss.  

In reaching this conclusion, the Board notes that the RO granted 
service connection for left ear hearing loss by rating decision 
in October 1987 based on evidence of left ear hearing loss in 
service and post service.  Additionally, the RO granted service 
connection for tinnitus by rating decision in September 2005 
based on the May 2005 VA examiner's opinion which linked tinnitus 
to service based on the Veteran's history of military noise 
exposure and documented left ear hearing loss in service.  While 
the May 2008 opinion attributes the right ear hearing loss at 
6000 Hz to military service, the Board does not view the opinion 
as addressing the losses at the other frequencies.  Therefore, 
under the circumstances of this case where service connection has 
already been established for left ear hearing loss and tinnitus, 
the Board believes that a reasonable doubt exists as to whether 
the Veteran's right ear hearing loss is also related to service.  
Service connection for right ear hearing loss is therefore 
warranted.  38 U.S.C.A. § 5107(b).

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations in this case since there is no detriment to the 
Veteran as a result of any VCAA deficiency in view of the fact 
that the full benefit sought by the Veteran is being granted by 
this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  By letter in April 2006, 
the Veteran was duly notified of the manner in which disability 
ratings and effective dates are assigned.  He will have the 
opportunity to appeal those issues, should he so choose, when the 
grant of service connection for right ear hearing loss is 
effectuated on remand if he disagrees with the decision made by 
the Agency of Original Jurisdiction (AOJ) as to those downstream 
determinations.

The Board notes that the Veteran has alternatively contended that 
his right ear hearing loss is the result of exposure to 
herbicides.  However, given that the Board has found that service 
connection for right ear hearing loss is warranted on a direct 
basis, the Veteran's contentions in this regard are rendered moot 
and do not need to be further addressed.


ORDER

Entitlement to service connection for right ear hearing loss is 
granted.  


REMAND

Unfortunately, a remand is required as to the remaining two 
issues.  Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every possible 
consideration.

VA is obligated to obtain a VA medical examination or opinion for 
claims in cases, such as this one, where there is (1) evidence of 
a current disability, (2) evidence of an in- service event, 
injury, or disease, and (3) an indication that there may be a 
connection between the two.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.326 (2009); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  To this end, the Veteran was afforded a VA 
medical examination in conjunction with his sore throat service 
connection claim in April 2008.

The Court has held that a medical examination report must contain 
not only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.")  The Board notes 
that a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

The April 2008 VA examination report reflects a diagnosis of 
hiatal hernia with gastroesophageal reflux disease, with chronic 
sore throat.  With respect to this diagnosis, the examiner 
expressed the opinion that the condition was less likely than not 
related to a service medical condition, frequent complaints of 
sore throat during military service, or Agent Orange exposure.  
Although he provided a thorough examination, the VA examiner 
failed to provide any rationale for his negative nexus opinion.  
Consequently, a remand is required in order to obtain a fully 
supported medical opinion.  

Regarding the Veteran's claim for an increased rating for 
lumbosacral strain, the record reflects that the last VA 
examination was conducted in June 2004.  In a June 2008 
statement, Dr. J.M.A. reported that she recently examined the 
Veteran for his lumbar spine and that the condition had "become 
more severe and limiting over several years."  Given the 
contention that the Veteran's back has gotten worse since the 
last examination, he must be reexamined to assess the current 
severity of his low back disability.  See e.g., Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination - particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the claims file 
records of all treatment received by the 
Veteran in the VA Central Texas Health Care 
System from June 2007 to the present.  

2.  Refer the claims folder to the VA 
examiner who conducted the April 2008 
examination for purposes of providing an 
addendum to that report.  More specifically, 
the examiner should be requested to provide a 
complete and thorough rationale for all 
opinions expressed in that report, to include 
a discussion of the Veteran's documented 
medical history and assertions.  
Additionally, the examiner must address the 
following questions:  

a.	Is there some immunological, allergic, 
esophageal, or other type of condition 
underlying the Veteran's frequent 
complaints of sore throat and, if so, 
what is it?

b.	If there is an identifiable underlying 
condition, is it at least as likely as 
not (i.e., a probability of at least 50 
percent or greater) that this underlying 
condition is related to an event, 
injury, or disease in service, or is 
otherwise due to in-service herbicide 
exposure?

A fully supported rationale must be included 
with respect to all opinions provided.  

If the VA examiner who conducted the April 
2008 examination is NOT available to provide 
an addendum, the Veteran should be 
rescheduled for a new examination by an ENT 
that fully addresses both the above matters 
and the matters set forth in the Board's June 
2007 remand.  

3.  Schedule the Veteran for VA orthopedic 
and neurological examinations to determine 
the current severity of his service-connected 
lumbar spine disability.  The claims folder 
must be made available to the examiners for 
review.  Any required testing, if any, should 
be conducted as directed by the examiners.  

As part of the examination, the orthopedic 
examiner is requested to address whether the 
Veteran has ankylosis, favorable or 
unfavorable, of any segment of the spine or 
the entire spine.  Additionally, the examiner 
should determine whether there is muscle 
spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosisal.  

As part of the examination, the neurological 
examiner is requested to address whether the 
Veteran experiences recurring attacks, and 
the degree of intermittent relief he 
experiences between those attacks, if any.  
The examiner should also be asked if there is 
evidence that the Veteran has sciatic 
neuropathy with characteristic pain.  If so, 
the examiner should state whether the sciatic 
neuropathy results in demonstrable muscle 
spasm, absent ankle jerk, or any other 
positive neurological finding.  The examiner 
should further state whether any 
intervertebral disc syndrome (IVDS) that may 
be present results in incapacitating 
episodes, and the total duration of any of 
those episodes.  All other neurological 
manifestations of the service-connected low 
back disability, to include any effect upon 
peripheral nerves of the lower extremities 
other than the sciatic nerve, should be 
recorded, to include recording the impact 
upon function and the degree of severity of 
such neurological impairment, if any.

4.  Following the completion of the above, 
readjudicate the Veteran's claims.  If any 
claim remains denied, a Supplemental 
Statement of the Case (SSOC) should be issued 
and an appropriate period of time to respond 
should be provided before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




__________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


